EXHIBIT 99.3 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 2 Consolidated Statements of Operations for the years ended October 31, 2009, 2008 and 2007 3 Consolidated Balance Sheets as of October 31, 2009 and 2008 4 Consolidated Statements of Changes in Shareholders’ Equity for the years ended October 31, 2009, 2008 and 2007 5 Consolidated Statements of Cash Flows for the years ended October 31, 2009, 2008 and2007 6 Notes to consolidated financial statements 8 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Shuffle Master, Inc. Las Vegas, Nevada We have audited the accompanying consolidated balance sheets of Shuffle Master, Inc. and subsidiaries (the “Company”) as of October 31, 2009 and 2008, and the related consolidated statements of operation, shareholders’ equity and cash flows for each of the three years in the period ended October 31, 2009. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Shuffle Master, Inc and subsidiaries as of October 31, 2009 and 2008, and the results of their operations and their cash flows for each of the three years in the period ended October 31, 2009, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 13 to the consolidated financial statements, on November 1, 2007 the Company adopted recent provisions for accounting foruncertainty in income taxes. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company's internal control over financial reporting as of October 31, 2009, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated January 14, 2010 expressed an unqualified opinion on the Company's internal control over financial reporting. As discussed in Note 1 to the financial statements, the accompanying 2009 and 2008 financial statements have been retrospectively adjusted for the adoption ofnew authoritative guidance related to the accounting for convertible debt instruments that may be settled in cash upon conversion (including partial cash settlements). /s/ Deloitte & Touche LLP Las Vegas, Nevada January 14, 2010 (December 7, 2010 as to Note 1) 2 SHUFFLE MASTER, INC. CONSOLIDATED STATEMENTS OF OPERATION Year Ended October 31, (In thousands, except per share amounts) Revenue: Product leases and royalties $ $ $ Product sales and service Other 56 Total revenue Costs and expenses: Cost of leases and royalties Cost of sales and service Gross profit Selling, general and administrative Research and development Impairment of goodwill - - Total costs and expenses Income (Loss)from operations ) Other income (expense): Interest income Interest expense ) ) ) Other, net ) Total other income (expense) Gain (loss) on early extinguishment of debt ) - Impairment of investment - ) - Equity method investment loss - - ) Income (Loss) from continuing operations before tax ) Income tax provision (benefit) ) Income (Loss) from continuing operations ) Discontinued operations, net of tax - (1 ) 78 Net income (loss) $ $ ) $ Basic earnings(loss)per share: Continuing operations $ $ ) $ Discontinued operations - - - Net income (loss) $ $ ) $ Diluted earnings (loss)per share: Continuing operations $ $ ) $ Discontinued operations - - - Net income (loss) $ $ ) $ Weighted average shares outstanding: Basic Diluted See notes to consolidated financial statements 3 SHUFFLE MASTER, INC. CONSOLIDATED BALANCE SHEETS October 31, (In thousands, except per share amounts) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for bad debts of $630 and $584 Investment in sales-type leases and notes receivable, net of allowance for bad debts of $164 and $202 Inventories Prepaid income taxes Deferred income taxes Other current assets Total current assets Investment in sales-type leases and notes receivable, net of current portion Products leased and held for lease, net Property and equipment, net Intangible assets, net Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other current liabilities Deferred income taxes, current 62 Customer deposits Deferred revenue Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Other long-term liabilities Deferred income taxes - Total liabilities Commitments and Contingencies (See Note 15) Shareholders' equity: Common stock, $0.01 par value; 151,368 shares authorized; 53,617and 53,535 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements 4 SHUFFLE MASTER, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY Accumulated Total Additional Other Share- Common Stock Paid-in Retained Comprehensive holders' Shares Amount Capital Earnings Income (loss) Equity (In thousands) Previously reported balance, October 31, 2006 $ Effect of adoptiong ASC 470-20 - - ) - Revised balance, October 31, 2006 $ Comprehensive Income: Net Income - Currency translation - Reclassification of loss on investments - 78 78 Total comprehensive income Stock repurchased ) (1 ) ) - - ) Options exercised 3 - - Shares surrendered and retired for stock option exercises ) (1 ) ) - - ) Share-based compensation expense - Tax benefit from stock option exercises - Issuance of restricted stock 2 (2 ) - - - Balance, October 31, 2007 $ Comprehensive Income: Net Income (loss) - - - ) - ) Currency translation - ) ) Reclassification of loss on investments - ) ) Tax on unrealized loss on investments - 45 45 Total comprehensive income ) Stock issued - - Stock repurchased ) ) ) - - ) Shares surrendered and retired for stock option exercises ) - Share-based compensation expense - Tax effect from stock option exercises - - ) - - ) FIN 48 Adoption - - - ) - ) Effect of adopting ASC 470-20 - - ) - - ) Issuance of restricted stock 59 1 (1 ) - - - Balance, October 31, 2008 $ ) $ Comprehensive Income: Net Income (loss) - Currency translation - Total comprehensive income Stock repurchased ) - ) - - ) Share-based compensation expense - Tax effect from stock option exercises - - ) - - ) Effect of adopting ASC 470-20 - - ) - - ) Issuance of restricted stock 1 (1 ) - - - Other Stock Issuances (RES cancels; swaps) ) - Balance, October 31, 2009 $ See notes to consolidated financial statements 5 SHUFFLE MASTER, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended October 31, (In thousands) Cash flows from operating activities: Net income (loss) $ $ ) $ Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Amortization of debt issuance costs and debt discount Gain on early extinguishment of debt ) - Share-based compensation Equity method investment loss - - Impairment of investment - - Impairment of goodwill - - Provision for bad debts 92 ) Write-down for inventory obsolescence 72 Loss (Gain) on sale of assets ) - Gain on sale of leased assets ) ) ) Excess tax benefit from stock option exercises - - ) Tax benefit from stock option exercises - - Changes in operating assets and liabilities: Accounts receivable ) Investment in sales-type leases and notes receivable Inventories ) ) Accounts payable and accrued liabilities ) ) Customer deposits and deferred revenue ) ) Income taxes, net of stock option exercises ) (9
